EXHIBIT 10.8


ESCROW AGREEMENT
 
This Escrow Agreement (this “Agreement”) is entered into as of July 24, 2008, by
and among Single Touch Systems Inc., a Delaware corporation (the “Parent”),
Randall Lanham (the “Indemnification Representative”) and Gottbetter & Partners,
LLP (the “Escrow Agent”).
 
WHEREAS, the Parent has entered into an Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”) with Single Touch Interactive, Inc., a
Nevada corporation (the “Company”), (i) pursuant to which a wholly-owned
subsidiary of the Parent will merge with and into the Company, with the Company
surviving the merger and (ii) as a result of which the Company will become a
wholly-owned subsidiary of the Parent;
 
WHEREAS, the Merger Agreement provides that an escrow account will be
established to secure the indemnification obligations of the stockholders of the
Company as of the Closing Date, as such term is defined in the Merger Agreement
(collectively, the “Indemnifying Stockholders”), to the Parent; and
 
WHEREAS, the parties hereto desire to establish the terms and conditions
pursuant to which such escrow account will be established and maintained.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
Consent of Company Stockholders. The Indemnifying Stockholders have, either by
virtue of their approval of the Merger Agreement or through the execution of an
instrument to such effect, consented to: (a) the establishment of this escrow to
secure the Indemnifying Stockholders’ indemnification obligations under Article
6 of the Merger Agreement in the manner set forth herein, (b) the appointment of
the Indemnification Representative as their representative for purposes of this
Agreement and as attorney-in-fact and agent for and on behalf of each
Indemnifying Stockholder, and the taking by the Indemnification Representative
of any and all actions and the making of any decisions required or permitted to
be taken or made by him under this Agreement and (c) all of the other terms,
conditions and limitations in this Agreement.
 
Escrow and Indemnification.
 
Escrow of Shares. Simultaneously with the execution of this Agreement, the
Parent shall deposit with the Escrow Agent certificates representing 1,445,912
shares of common stock of the Parent, as determined pursuant to the Merger
Agreement, issued in the name of the Escrow Agent or its nominee. The Escrow
Agent hereby acknowledges receipt of such stock certificates. The shares
deposited with the Escrow Agent pursuant to the first sentence of this
Section 2(a) are referred to herein as the “Escrow Shares.” The Escrow Shares
shall be held as a trust fund and shall not be subject to any lien, attachment,
trustee process or any other judicial process of any creditor of any party
hereto. The Escrow Agent agrees to hold the Escrow Shares in an escrow account
(the “Escrow Account”), subject to the terms and conditions of this Agreement.
 
1

--------------------------------------------------------------------------------


 
Indemnification. The Indemnifying Stockholders have agreed in Section 6.1 of the
Merger Agreement to indemnify and hold harmless the Parent from and against
certain Damages (as defined in Section 6.1 of the Merger Agreement). The Escrow
Shares shall be (i) security for such indemnity obligation of the Indemnifying
Stockholders, subject to the limitations, and in the manner provided, in this
Agreement and the Merger Agreement and (ii) shall be the exclusive means for the
Parent to collect any Damages with respect to which the Parent is entitled to
indemnification under Article VI of the Merger Agreement.
 
Dividends, Etc. Any securities distributed in respect of or in exchange for any
of the Escrow Shares, whether by way of stock dividends, stock splits or
otherwise, shall be issued in the name of the Escrow Agent or its nominee and
shall be delivered to the Escrow Agent, who shall hold such securities in the
Escrow Account. Such securities shall be considered Escrow Shares for purposes
hereof. Any cash dividends or property (other than securities) distributed in
respect of the Escrow Shares shall promptly be distributed by the Escrow Agent
to the Indemnifying Stockholders in accordance with Section 3(c) in direct
proportion to the number of Escrow Shares delivered by each Indemnifying
Stockholder.
 
Voting of Shares. The Indemnification Representative shall have the right, in
his sole discretion, on behalf of the Indemnifying Stockholders, to direct the
Escrow Agent in writing as to the exercise of any voting rights pertaining to
the Escrow Shares, and the Escrow Agent shall comply with any such written
instructions. In the absence of such instructions, the Escrow Agent shall not
vote any of the Escrow Shares. The Indemnification Representative shall have no
obligation to solicit consents or proxies from the Indemnifying Stockholders for
purposes of any such vote.
 
Transferability. The respective interests of the Indemnifying Stockholders in
the Escrow Shares shall not be assignable or transferable, other than by
operation of law. Notice of any such assignment or transfer by operation of law
shall be given to the Escrow Agent and the Parent, and no such assignment or
transfer shall be valid until such notice is given.
 
Distribution of Escrow Shares.
 
The Escrow Agent shall distribute the Escrow Shares only in accordance with (i)
a written instrument delivered to the Escrow Agent that is executed by both the
Parent and the Indemnification Representatives and that instructs the Escrow
Agent as to the distribution of some or all of the Escrow Shares, (ii) an order
of a court of competent jurisdiction, a copy of which is delivered to the Escrow
Agent by either the Parent or the Indemnification Representative, that instructs
the Escrow Agent as to the distribution of some or all of the Escrow Shares, or
(iii) the provisions of Section 3(b) hereof.
 
2

--------------------------------------------------------------------------------


 
Within five business days after July 24, 2009 (the “Termination Date”), the
Escrow Agent shall, automatically, without any notice required, distribute to
the Indemnifying Stockholders all of the Escrow Shares then held in escrow,
registered in the names of the Indemnifying Stockholders in direct proportion to
the number of Escrow Shares delivered by each Indemnifying Stockholder.
Notwithstanding the foregoing, if the Parent has previously delivered to the
Escrow Agent a copy of a Claim Notice (as hereinafter defined) and the Escrow
Agent has not received written notice of the resolution of the claim covered
thereby, or if the Parent has previously delivered to the Escrow Agent a copy of
an Expected Claim Notice (as hereinafter defined) and the Escrow Agent has not
received written notice of the resolution of the anticipated claim covered
thereby, the Escrow Agent shall retain in escrow after the Termination Date such
number of Escrow Shares as have a Value (as defined in Section 4 below) equal to
the Claimed Amount (as hereinafter defined) covered by such Claim Notice or
equal to the estimated amount of Damages set forth in such Expected Claim
Notice, as the case may be. Any Escrow Shares so retained in escrow shall be
distributed only in accordance with the terms of clauses (i) or (ii) of
Section 3(a) hereof. For purposes of this Agreement, a Claim Notice means a
written notification under the Merger Agreement given by the Parent to the
Indemnifying Stockholders which contains (i) a description and the amount (the
“Claimed Amount”) of any Damages incurred or reasonably expected to be incurred
by the Parent, (ii) a statement that the Parent is entitled to indemnification
under Article 6 of the Merger Agreement for such Damages and a reasonable
explanation of the basis therefor, and (iii) a demand for payment in the amount
of such Damages. For purposes of this Agreement, an Expected Claim Notice means
a notice delivered pursuant to the Merger Agreement by the Parent to an
Indemnifying Stockholder, before expiration of a representation or warranty, to
the effect that, as a result a legal proceeding instituted by or written claim
made by a third party, the Parent reasonably expects to incur Damages as a
result of a breach of such representation or warranty.
 
Distributions to the Indemnifying Stockholders shall be made by mailing stock
certificates to such holders at their respective addresses shown on the books of
the Parent (or such other address as may be provided in writing to the Escrow
Agent by any such holder). No fractional Escrow Shares shall be distributed to
Indemnifying Stockholders pursuant to this Agreement. Instead, the number of
shares that each Indemnifying Stockholder shall receive shall be rounded up or
down to the nearest whole number (provided that the Indemnification
Representatives shall have the authority to effect such rounding in such a
manner that the total number of whole Escrow Shares to be distributed equals the
number of Escrow Shares then held in the Escrow Account).
 
Valuation of Escrow Shares. For purposes of this Agreement, the “Value” of any
Escrow Shares shall be $1.25 per share, multiplied by the number of such Escrow
Shares.
 
Fees and Expenses of Escrow Agent. The Parent shall pay the fees and expenses of
the Escrow Agent for the services to be rendered by the Escrow Agent hereunder,
which fees shall not exceed $1,000 in the aggregate.
 
Limitation of Escrow Agent’s Liability.
 
The Escrow Agent shall incur no liability with respect to any action taken or
suffered by it in reliance upon any notice, direction, instruction, consent,
statement or other documents believed by it to be genuine and duly authorized,
nor for other action or inaction except its own willful misconduct or gross
negligence. The Escrow Agent shall not be responsible for the validity or
sufficiency of this Agreement. In all questions arising under this Agreement,
the Escrow Agent may rely on the advice of counsel, and the Escrow Agent shall
not be liable to anyone for anything done, omitted or suffered in good faith by
the Escrow Agent based on such advice. The Escrow Agent shall not be required to
take any action hereunder involving any expense unless the payment of such
expense is made or provided for in a manner reasonably satisfactory to it. In no
event shall the Escrow Agent be liable for indirect, punitive, special or
consequential damages.
 
3

--------------------------------------------------------------------------------


 
The Parent and the Indemnifying Stockholders agree to indemnify the Escrow Agent
for, and hold it harmless against, any loss, liability or expense incurred
without gross negligence or willful misconduct on the part of Escrow Agent,
arising out of or in connection with its carrying out of its duties hereunder.
The Parent, on the one hand, and the Indemnifying Stockholders, on the other
hand, shall each be liable for one-half of such amounts.
 
Liability and Authority of Indemnification Representatives; Successors and
Assignees.
 
The Indemnification Representative shall not incur any liability to the
Indemnifying Stockholders with respect to any action taken or suffered by him in
reliance upon any note, direction, instruction, consent, statement or other
documents believed by him to be genuinely and duly authorized, nor for other
action or inaction except his own willful misconduct or gross negligence. The
Indemnification Representative may, in all questions arising under this
Agreement, rely on the advice of counsel and the Indemnification Representative
shall not be liable to the Indemnifying Stockholders for anything done, omitted
or suffered in good faith by the Indemnification Representative based on such
advice.
 
In the event of the death or permanent disability of the Indemnification
Representative, or his resignation as an Indemnification Representative, a
successor Indemnification Representative shall be elected by a majority vote of
the Indemnifying Stockholders, with each such Indemnifying Stockholder (or his,
her or its successors or assigns) to be given a vote equal to the number of
votes represented by the shares of stock of the Company held by such
Indemnifying Stockholder immediately prior to the effective time of the share
purchase under the Merger Agreement. Each successor Indemnification
Representative shall have all of the power, authority, rights and privileges
conferred by this Agreement upon the original Indemnification Representative,
and the term “Indemnification Representative” as used herein shall be deemed to
include each successor Indemnification Representative.
 
The Indemnification Representative shall have full power and authority to
represent the Indemnifying Stockholders, and their successors, with respect to
all matters arising under this Agreement and Article 6 of the Merger Agreement
and all actions taken by the Indemnification Representative hereunder or under
Article 6 of the Merger Agreement shall be binding upon the Indemnifying
Stockholders, and their successors, as if expressly confirmed and ratified in
writing by each of them. Without limiting the generality of the foregoing, the
Indemnification Representative shall have full power and authority to interpret
all of the terms and provisions of this Agreement, to compromise any claims
asserted hereunder and to authorize any release of the Escrow Shares to be made
with respect thereto, on behalf of the Indemnifying Stockholders and their
successors.
 
The Escrow Agent may rely on the Indemnification Representative as the exclusive
agent of the Indemnifying Stockholders under this Agreement and shall incur no
liability to any party with respect to any action taken or suffered by it in
good faith reliance thereon.
 
4

--------------------------------------------------------------------------------


 
Amounts Payable by Indemnifying Stockholders. The amounts payable by the
Indemnifying Stockholders to the Escrow Agent under this Agreement (i.e., the
indemnification obligations pursuant to Section 6(b)) shall be payable solely as
follows. The Escrow Agent shall notify the Indemnification Representative of any
such amount payable by the Indemnifying Stockholders as soon as it becomes aware
that any such amount is payable, with a copy of such notice to the Parent. On
the sixth business day after the delivery of such notice, the Escrow Agent shall
sell such number of Escrow Shares (up to the number of Escrow Shares then
available in the Escrow Account), subject to compliance with all applicable
securities laws, as is necessary to raise such amount, and shall be entitled to
apply the proceeds of such sale in satisfaction of such indemnification
obligations of the Indemnifying Stockholders; provided that if the Parent
delivers to the Escrow Agent (with a copy to the Indemnification
Representative), within five business days after delivery of such notice by the
Indemnification Representative, a written notice contesting the legitimacy or
reasonableness of such amount, then the Escrow Agent shall not sell Escrow
Shares to raise the disputed portion of such claimed amount except in accordance
with the terms of clauses (i) or (ii) of Section 3(a).
 
Termination. This Agreement shall terminate upon the distribution by the Escrow
Agent of all of the Escrow Shares in accordance with this Agreement; provided
that the provisions of Sections 6 and 7 shall survive such termination.
 
Notices. All notices, instructions and other communications given hereunder or
in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) via a reputable nationwide overnight
courier service, in each case to the address set forth below. Any such notice,
instruction or communication shall be deemed to have been delivered five
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent via a reputable
nationwide overnight courier service.
 
If to the Parent:


Single Touch Systems Inc.
2235 Encinitas Boulevard, Suite 210
Encinitas, CA 92024
Attn: Anthony Macaluso, President


with a copy to (which shall not constitute notice hereunder):


Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY 10022
Attn: Scott Rapfogel, Esq.
Facsimile: (212) 400-6901


If to the Indemnification Representatives:


Randall J. Lanham, Esq.
c/o Single Touch Interactive, Inc.
 
5

--------------------------------------------------------------------------------


 
2235 Encinitas Blvd., Suite 210
Encinitas, CA 92024
Facsimile: 760.438.1793


If to the Escrow Agent:


Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY 10022
Attn: Adam S. Gottbetter, Esq.
Facsimile: (212) 400-6901


Any party may give any notice, instruction or communication in connection with
this Agreement using any other means (including personal delivery, telecopy or
ordinary mail), but no such notice, instruction or communication shall be deemed
to have been delivered unless and until it is actually received by the party to
whom it was sent. Any party may change the address to which notices,
instructions or communications are to be delivered by giving the other parties
to this Agreement notice thereof in the manner set forth in this Section 10.
 
Successor Escrow Agent. In the event the Escrow Agent becomes unavailable or
unwilling to continue in its capacity herewith, the Escrow Agent may resign and
be discharged from its duties or obligations hereunder by delivering a
resignation to the parties to this Escrow Agreement, not less than 30 days prior
to the date when such resignation shall take effect. The Parent may appoint a
successor Escrow Agent without the consent of the Indemnification
Representatives so long as such successor is a chartered bank and may appoint
any other successor Escrow Agent with the consent of the Indemnification
Representative, which shall not be unreasonably withheld. If, within such notice
period, the Parent provides to the Escrow Agent written instructions with
respect to the appointment of a successor Escrow Agent and directions for the
transfer of any Escrow Shares then held by the Escrow Agent to such successor,
the Escrow Agent shall act in accordance with such instructions and promptly
transfer such Escrow Shares to such designated successor. If no successor Escrow
Agent is named as provided in this Section 11 prior to the date on which the
resignation of the Escrow Agent is to properly take effect, the Escrow Agent may
apply to a court of competent jurisdiction for appointment of a successor Escrow
Agent.
 
General.
 
Governing Law; Assigns. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to
conflict-of-law principles and shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.
 
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
6

--------------------------------------------------------------------------------


 
Entire Agreement. Except for those provisions of the Merger Agreement referenced
herein, this Agreement constitutes the entire understanding and agreement of the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements or understandings, written or oral, between the parties with
respect to the subject matter hereof.
 
Waivers. No waiver by any party hereto of any condition or of any breach of any
provision of this Agreement shall be effective unless in writing. No waiver by
any party of any such condition or breach, in any one instance, shall be deemed
to be a further or continuing waiver of any such condition or breach or a waiver
of any other condition or breach of any other provision contained herein.
 
Amendment. This Agreement may be amended only with the written consent of the
Parent, the Escrow Agent and the Indemnification Representative.
 
Consent to Jurisdiction and Service. The parties hereby absolutely and
irrevocably consent and submit to the jurisdiction of the courts in the State of
New York and of any federal court located in the State of New York in connection
with any actions or proceedings brought against any party hereto by the Escrow
Agent arising out of or relating to this Agreement. In any such action or
proceeding, the parties hereby absolutely and irrevocably waive personal service
of any summons, complaint, declaration or other process and hereby absolutely
and irrevocably agree that the service thereof may be made by certified or
registered first-class mail directed to such party, at their respective
addresses in accordance with Section 10 hereof.
 
Acknowledgement and Waiver of Conflict. The parties hereby acknowledge that the
Escrow Agent has represented the Parent in connection with the Merger. The
Parent and the Indemnification Representatives hereby waive any conflict of
interest arising by virtue of the Escrow Agent’s representation of the Parent,
and hereby agree to acknowledge and approve the taking of any action by the
Escrow Agent reasonably necessary to protect and preserve its rights under this
Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Escrow Agreement as of
the day and year first above written.

       
SINGLE TOUCH SYSTEMS INC.
              By:  
/s/ Scott Vicari
  Name: 
 Scott Vicari
  Title:
 President

             
    /s/ Randall Lanham
  Randall Lanham, in his capacity as the Indemnification Representative        
  GOTTBETTER & PARTNERS, LLP                By:
/s/ Adam S. Gottbetter
  Name: 
 Adam S. Gottbetter, Esq.
  Title:
 Partner

 
8

--------------------------------------------------------------------------------

